 



Exhibit 10.2
EXECUTION COPY
 
SERIES 2005-1 SUPPLEMENT
Dated as of August 11, 2005
to
INDENTURE
VOLKSWAGEN CREDIT AUTO MASTER OWNER TRUST
as Issuer,
VW CREDIT, INC.
as Servicer,
and
JPMORGAN CHASE BANK, N.A.
as Indenture Trustee
 
VOLKSWAGEN CREDIT AUTO MASTER OWNER TRUST
SERIES 2005-1 NOTES
 

 



--------------------------------------------------------------------------------



 



     THIS SERIES SUPPLEMENT, dated as of August 11, 2005 (as amended,
supplemented or otherwise modified, this “Series Supplement”) to the Amended and
Restated Indenture dated as of August 11, 2005 (as amended, supplemented or
otherwise modified, the “Indenture”), among Volkswagen Credit Auto Master Owner
Trust, a Delaware statutory trust (the “Issuer” or the “Trust”), VW Credit,
Inc., a Delaware corporation (the “Servicer”), and JPMorgan Chase Bank, N.A., a
national banking association, as Indenture Trustee (as indenture trustee and not
in its individual capacity, the “Indenture Trustee”).
     Section 2.1 of the Indenture provides that the Issuer may from time to time
issue one or more new Series of Notes. The Principal Terms of any new Series of
Notes are to be set forth in a Series Supplement. Pursuant to this
Series Supplement, the Issuer and the Indenture Trustee shall create the
Series 2005-1 Notes and specify the Principal Terms thereof. The Servicer is
acknowledging this Series Supplement to agree to the terms hereof applicable to
the Servicer.
ARTICLE I
Creation of the Series 2005-1 Notes
     Section 1.01 Designation.
     (a) There is hereby created a Series of Notes to be issued pursuant to the
Indenture and this Series Supplement to be known as the “Floating Rate Auto
Dealer Loan Backed Notes, Series 2005-1” (the “Series 2005-1 Notes”). The
Series 2005-1 Notes shall be substantially in the form of Exhibit A hereto.
     (b) In the event that any term or provision contained herein shall conflict
with or be inconsistent with any term or provision contained in the Indenture,
the terms and provisions of this Series Supplement shall govern.
     (c) The Issuer shall issue and the Indenture Trustee shall authenticate and
deliver to the Issuer the Series 2005-1 Notes in the initial aggregate principal
amount of $850,000,000.
ARTICLE II
Definitions
     Section 2.01 Definitions. (a) Whenever used in this Series Supplement the
following words and phrases shall have the following meanings.
     “Accumulation Period” means a period beginning at the close of business on
the Accumulation Period Commencement Date and ending on the close of business of
the earlier of (a) the date immediately preceding the date on which the Early
Amortization Period commences and (b) the end of the Collection Period preceding
the Payment Date on which the Invested Amount will be paid in full.
     “Accumulation Period Commencement Date” shall mean the first day of the
March 2008 Collection Period, but may be postponed pursuant to Section 4.12.

 



--------------------------------------------------------------------------------



 



     “Additional Interest” shall have the meaning specified in Section 4.02.
     “Additional Noteholder Collections” shall mean, with respect to any Deposit
Date, the sum of (a) the Additional Noteholder Non-Principal Collections for
such Deposit Date and (b) the Additional Noteholder Principal Collections for
such Deposit Date.
     “Additional Noteholder Non-Principal Collections” shall mean, for any
Deposit Date an amount equal to the product of (x) the Residual Interestholder’s
Percentage for the related Collection Period, (y) the Series Allocation
Percentage for Series 2005-1, and (z) the Non-Principal Collections for such
Deposit Date.
     “Additional Noteholder Principal Collections” shall mean, for any Deposit
Date an amount equal to the product of (x) the Residual Interestholder’s
Percentage for the related Collection Period, (y) the Series Allocation
Percentage for Series 2005-1, and (z) the Principal Collections for such Deposit
Date.
     “Adjustment Date” shall mean the second LIBOR Business Day preceding the
first day of each Interest Period.
     “Agreement” shall mean the Amended and Restated Trust Sale and Servicing
Agreement dated as of August 11, 2005 among VW Credit, Inc., as Servicer,
Volkswagen Dealer Finance, LLC, as Transferor, and Volkswagen Credit Auto Master
Owner Trust, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.
     “Available Noteholder Principal Collections” shall mean, with respect to
any Payment Date, (a) the product of (i) the Floating Allocation Percentage,
with respect to the Revolving Period, or the Principal Allocation Percentage,
with respect to the Series 2005-1 Accumulation Period or any Early Amortization
Period, for the related Collection Period, and (ii) Principal Collections
deposited into the Collection Account for the related Collection Period, plus
(b) the amount, if any, of Non-Principal Collections, Investment Proceeds, funds
in the Reserve Account, and Additional Noteholder Collections allocated to cover
the Noteholder Default Amount or to reverse Noteholder Charge-Offs, plus
(c) Series 2005-1 Miscellaneous Payments on deposit in the Collection Account
for the Payment Date, plus (d) Excess Principal Collections, if any, allocated
from other Series to the Series 2005-1 Notes to cover any Series 2005-1
Principal Shortfall for the Payment Date, minus (e) the amount of Reallocated
Principal Collections for the Payment Date..
     “Calculation Agent” shall mean the Indenture Trustee or any other
Calculation Agent selected by the Residual Interestholder which is reasonably
acceptable to the Indenture Trustee.
     “Closing Date” shall mean August 11, 2005.
     “Controlled Accumulation Amount” shall mean an amount equal to (a) the
aggregate outstanding balance of the Series 2005-1 Notes as of the Payment Date
immediately preceding the first day of the Series 2005-1 Accumulation Period
(after giving effect to any changes therein on such Payment Date), divided by
(b) four, or if the commencement of the Accumulation Period has been postponed
pursuant to Section 4.12, the number of full Collection Periods that would fall
within the Accumulation Period.

-2-



--------------------------------------------------------------------------------



 



     “Controlled Deposit Amount” shall mean, with respect to any Payment Date,
the excess, if any, of (a) the product of the Controlled Accumulation Amount and
the number of Payment Dates from and including the first Payment Date that
follows the first Collection Period in the Series 2005-1 Accumulation Period
through and including such Payment Date (but not in excess of the applicable
number in clause (b) of the definition of Controlled Accumulation Amount)), over
(b) the amounts on deposit in the Principal Funding Account, before giving
effect to any withdrawals from or deposits to the Principal Funding Account on
such Payment Date.
     “Deficiency Amount” shall have the meaning specified in Section 4.05.
     “Designated Maturity” means, for any Adjustment Date, one month; provided
that LIBOR for the initial Interest Period will be determined by straight-line
interpolations (based on the actual number of days in the initial Interest
Period) between two rates determined in accordance with the definition of LIBOR,
one of which will be determined for a Designated Maturity of two months.
     “Early Amortization Event” shall mean any Early Amortization Event
specified in Section 5.17 of the Indenture, together with any additional Early
Amortization Event specified in Section 6.01 of this Series Supplement.
     “Early Amortization Period” shall mean a period beginning on the day on
which an Early Amortization Event specified in Section 5.17 of the Indenture or
Section 6.01 of this Series Supplement shall have occurred with respect to
Series 2005-1 and terminating on the earliest of (a) the payment in full of the
Invested Amount of and all accrued and unpaid interest on the Series 2005-1
Notes; (b) the Series 2005-1 Stated Maturity Date; and (c) the termination of
the Early Amortization Period (and recommencement of the Revolving Period) for
the Series 2005-1 Notes.
     “Excess Funding Account” shall have the meaning specified in the Agreement.
     “Expected Principal Payment Date” shall mean the July 2008 Payment Date.
     “Final Payment Date” shall mean the earlier of (i) the Series 2005-1 Stated
Maturity Date and (ii) the first Payment Date on which, after giving effect to
all payments to be made on that Payment Date, the Invested Amount will be paid
in full.
     “Floating Allocation Percentage” shall mean, with respect to any Collection
Period, the percentage equivalent (which percentage shall never exceed 100% ) of
a fraction, the numerator of which is the Invested Amount as of the last day of
the immediately preceding Collection Period and the denominator of which is the
greater of (a) the Pool Balance (excluding the amount on deposit in the Excess
Funding Account, if any) as of such last day and (b) the sum of the numerators
of the Floating Allocation Percentages (as defined in the Series Supplements for
each outstanding Series) for all outstanding Series.
     “Group I” means Series 2005-1 and each other Series hereafter specified in
the related Series Supplement to be included in Group I.

-3-



--------------------------------------------------------------------------------



 



     “Incremental Subordinated Amount” shall mean, with respect to any
Determination Date, the result obtained by multiplying (a) a fraction, the
numerator of which is the sum of (i) (A) the Invested Amount on the last day of
the immediately preceding Collection Period or (B) with respect to the first
Determination Date, the Invested Amount on the Closing Date and (ii) (A) the
Series 2005-1 Available Subordinated Amount for such Determination Date
(calculated without adding the Incremental Subordinated Amount for such Payment
Date as described in clause (c) of the definition thereof) or (B) with respect
to the first Determination Date, the product of the Invested Amount on the
Closing Date and the Subordinated Percentage, and the denominator of which is
the Pool Balance (excluding the amount on deposit in the Excess Funding Account,
if any) on such last day, by (b) the excess, if any, of (x) the
Overconcentration Amount and the aggregate amount of Ineligible Receivables on
the Determination Date, over (y) the aggregate amount of Ineligible Receivables
and Receivables in Accounts containing Dealer Overconcentrations (to the extent
of the Dealer Overconcentrations) in each case that became Defaulted Receivables
during the preceding Collection Period, less any amounts that are subject to
reassignment from the Trust, unless specified events of bankruptcy, insolvency
or receivership relating to the Transferor or VCI have occurred.
     “Indenture” shall have the meaning set forth in the preamble to this Series
Supplement.
     “Indenture Trustee” shall have the meaning set forth in the preamble to
this Series Supplement.
     “Initial Payment Date” shall mean September 20, 2005.
     “Initial Invested Amount” shall mean $850,000,000.
     “Initial Reserve Account Deposit Amount” shall mean $2,975,000.
     “Interest Period” shall mean, for any Payment Date, the period from and
including the preceding Payment Date to but excluding such Payment Date (or in
the case of the Initial Payment Date, the period from and including the Initial
Closing Date to but excluding the Initial Payment Date).
     “Interest Shortfall” shall have the meaning specified in Section 4.02.
     “Invested Amount” shall mean, when used with respect to any date, an amount
equal to (a) the Initial Invested Amount, minus (b) the amount, without
duplication, of principal payments made to Series 2005-1 Noteholders or
deposited to the Principal Funding Account prior to such date minus (c) the
excess, if any, of the aggregate amount of Noteholder Charge-Offs prior to such
date over Noteholder Charge-Offs reimbursed pursuant to Section 4.09 prior to
such date.
     “Investment Proceeds” shall mean, with respect to any Determination Date
and any Payment Date, all interest and other investment earnings (net of losses
and investment expenses) on funds on deposit in the Series 2005-1 Accounts,
together with an amount equal to the Series 2005-1 Excess Funding Account
Allocation Percentage of funds held in the Excess Funding Account.
     “Issuer” shall have the meaning set forth in the preamble to this
Series Supplement.

-4-



--------------------------------------------------------------------------------



 



     “LIBOR” shall mean, with respect to any Interest Period, the offered rates
for deposits in United States dollars for a period of the Designated Maturity
(the “Index Maturity”) which appear on the Telerate Page 3750 as of
approximately 11:00 a.m., London time, on the related Adjustment Date. If at
least two such offered rates appear on the Telerate Page 3750, LIBOR will be the
arithmetic mean (rounded, if necessary, to the nearest one-hundred thousandth of
a percent (.0000001), with five one-millionths of a percentage point rounded
upward) of such offered rates. If fewer than two such quotations appear, LIBOR
with respect to such Interest Period will be determined at approximately
11:00 a.m., London time, on such Adjustment Date on the basis of the rate at
which deposits in United States dollars having the Index Maturity are offered to
prime banks in the London interbank market by four major banks in the London
interbank market selected by the Calculation Agent and in a principal amount
equal to an amount of not less than U.S. $1,000,000 and that is representative
for a single transaction in such market at such time. The Calculation Agent will
request the principal London office of each of such banks to provide a quotation
of its rate. If at least two such quotations are provided, LIBOR will be the
arithmetic mean (rounded as aforesaid) of such quotations. If fewer than two
quotations are provided, LIBOR with respect to such Interest Period will be the
arithmetic mean (rounded as aforesaid) of the rates quoted at approximately
11:00 a.m., New York City time, on such Adjustment Date by one or more leading
banks in New York, New York, selected by the Calculation Agent for loans in
United States dollars to leading European banks having the Index Maturity and in
a principal amount equal to an amount of not less than U.S. $1,000,000 and that
is representative for a single transaction in such market at such time;
provided, however, that if the banks selected as aforesaid are not quoting as
mentioned in this sentence, LIBOR in effect for the applicable Interest Period
will be LIBOR in effect for the previous Interest Period. For purposes of the
foregoing definition, “Telerate Page 3750” means the display page so designated
on The Dow Jones Telerate Service (or such other page as may replace that page
on that service or such other service or services that may be nominated by the
British Banker’s Association for the purpose of displaying London interbank
offered rates for U.S. dollars deposits).
     “LIBOR Business Day” shall mean any day other than a day on which banking
institutions in New York, New York or London, England are required or authorized
by law to be closed.
     “Monthly Interest” shall have the meaning specified in Section 4.02.
     “Monthly Payment Rate” shall mean, for any Collection Period, the
percentage derived from dividing the Principal Collections for such Collection
Period by the average daily Pool Balance (excluding the amount on deposit in the
Excess Funding Account, if any) for such Collection Period.
     “Monthly Principal” shall have the meaning specified in Section 4.03.
     “Monthly Servicing Fee” shall have the meaning specified in Section 3.01.
     “Noteholder Charge-Offs” shall have the meaning specified in Section 4.09.

-5-



--------------------------------------------------------------------------------



 



     “Noteholder Default Amount” shall mean, with respect to any Payment Date,
an amount equal to the product of (a) the Defaulted Amount for the related
Collection Period and (b) the Floating Allocation Percentage for the related
Collection Period.
     “Noteholders Monthly Servicing Fee” shall have the meaning specified in
Section 3.01.
     “Noteholder Non-Principal Collections” shall mean, with respect to any
Payment Date, an amount equal to the sum of (i) the product of (a) the Floating
Allocation Percentage for the related Collection Period and (b) the aggregate
amount of Non-Principal Collections for the related Collection Period and
(ii) if during the Accumulation Period and the amount of interest at the
Series 2005-1 Note Rate on amounts on deposit in the Principal Funding Account
exceeds the investment net earnings on those deposits, the amount of Additional
Noteholder Collections (to the extent not applied as a Required Subordinated
Draw Amount); provided however, that the amount set forth in clause (ii) shall
not result in a reduction in the Series 2005-1 Available Subordinated Amount.
     “Note Rate” shall mean, with respect to any Interest Period, LIBOR for such
Interest Period plus 0.02%.
     “Payment Date Statement” shall have the meaning specified in
Section 5.02(a).
     “Principal Allocation Percentage” shall mean, with respect to any
Collection Period, the percentage equivalent (which shall never exceed 100%) of
a fraction, the numerator of which is the Invested Amount as of the last day of
the Revolving Period, if such last day has occurred, or, if such last day has
not occurred, as of the most recent Reset Date and the denominator of which is
the greater of (a) the Pool Balance (excluding the amount on deposit in the
Excess Funding Account, if any) and (b) the sum of the numerators of the
Principal Allocation Percentages (as defined in the Series Supplements for each
outstanding Series) for all outstanding Series; provided, however, that, with
respect to that portion of the Collection Period that falls after the date on
which any Early Amortization Event occurs (other than an Early Amortization
Event that has resulted in an Early Amortization Period that has ended as
described in clause (c) of the definition thereof in this Series Supplement),
the Principal Allocation Percentage shall be reset using the Pool Balance
(excluding the amount on deposit in the Excess Funding Account, if any) as of
the close of business on the date on which such Early Amortization Event shall
have occurred and Principal Collections shall be allocated for such portion of
such Collection Period using such reset Principal Allocation Percentage.
     “Principal Funding Account” shall have the meaning specified in Section
4.04(b)(i).
     “Reallocated Principal Collections” means principal amounts reallocated to
cover interest pursuant to Section 4.06(b) or Section 4.06(c)(ii).
     “Record Date” shall mean, with respect to any Payment Date, the close of
business on the day preceding such Payment Date.
     “Redemption Price” shall mean, with respect to any Payment Date, the sum of
(a) the Invested Amount of the Series 2005-1 Notes to be redeemed on the
Determination Date preceding the Payment Date on which such redemption is to be
made, (b) accrued and unpaid

-6-



--------------------------------------------------------------------------------



 



interest on the unpaid balance of the Series 2005-1 Notes (calculated on the
basis of the outstanding principal balance of the Series 2005-1 Notes at the
Note Rate as in effect during the applicable Interest Periods through the day
preceding such Payment Date), and (c) without duplication with respect to any
amounts due under clause (b) of this definition, any outstanding Additional
Interest with respect to the Series 2005-1 Notes to be repurchased.
     “Required Participation Percentage” shall mean, with respect to
Series 2005-1, 107.5%; provided, that the Transferor may, on ten days’ prior
notice to the Indenture Trustee, the Owner Trustee, the Rating Agencies and any
Enhancement Provider, reduce the Required Participation Percentage for
Series 2005-1 to not less than 100% if no Rating Agency has notified the
Transferor or the Servicer that any such reduction will result in the reduction
or withdrawal of the rating on the Series 2005-1 Notes or the outstanding notes
of any other Series.
     “Required Subordinated Amount” shall mean, as of any date of determination,
the sum of (a) the product of (i) the Subordinated Percentage and (ii) the
Invested Amount as of the opening of business on the date of determination and
(b) the Incremental Subordinated Amount; provided, however, during any Early
Amortization Period, the Required Subordinated Amount shall be calculated based
on the Invested Amount as of the last day of the Revolving Period.
     “Required Subordinated Draw Amount” shall have the meaning specified in
Section 4.05.
     “Reserve Account” shall have the meaning specified in Section 4.04(a)(i).
     “Reserve Account Deposit Amount” shall mean, with respect to any Payment
Date, the amount, if any, by which (a) the Reserve Account Required Amount for
such Payment Date exceeds (b) the amount of funds in the Reserve Account after
giving effect to any withdrawals therefrom on such Payment Date.
     “Reserve Account Required Amount” shall mean, with respect to any Payment
Date, an amount equal to the product of (a) 0.35% and (b) the outstanding
principal balance of the Series 2005-1 Notes on such Payment Date (after giving
effect to any changes therein on such Payment Date).
     “Reset Date” shall mean the last day of a Collection Period.
     “Residual Interestholder” shall mean the holder of the Residual Interest.
     “Residual Interestholder’s Percentage” shall mean 100% minus (a) the
aggregate Series’ floating allocation percentages (including the Floating
Allocation Percentage), when used with respect to Non-Principal Collections and
Defaulted Receivables at all times and with respect to Principal Collections
during the Revolving Period, and (b) the aggregate Series’ principal allocation
percentages (including the Principal Allocation Percentage), when used with
respect to Principal Collections during the Accumulation Period and an Early
Amortization Period (or any other Series’ accumulation period or amortization
period).
     “Revolving Period” shall mean the period beginning at the close of business
on the Closing Date and terminating on the earliest of (a) the close of business
on the day immediately preceding the Accumulation Period Commencement Date and
(b) the close of business on the

-7-



--------------------------------------------------------------------------------



 



day an Early Amortization Period commences; provided, however, that, if any
Early Amortization Period ends as described in clause (c) of the definition
thereof in this Series Supplement, the Revolving Period will recommence as of
the close of business on the day such Early Amortization Period ends.
     “Series Cut-Off Date” means June 30, 2005.
     “Series 2005-1” shall mean the Series of Notes, the Principal Terms of
which are specified in this Series Supplement.
     “Series 2005-1 Accounts” shall have the meaning specified in Section
4.04(d)(i).
     “Series 2005-1 Available Subordinated Amount” shall mean, for the first
Determination Date, an amount equal to the Required Subordinated Amount. The
Series 2005-1 Available Subordinated Amount for any subsequent Determination
Date shall mean an amount equal to the lesser of (i) the Series 2005-1 Available
Subordinated Amount for the preceding Determination Date, minus (A) the portion
of Additional Noteholder Collections for the preceding Collection Period applied
as the Required Subordinated Draw Amount with respect to the preceding Payment
Date to the extent provided in Section 4.08, minus (B) Reallocated Principal
Collections on the preceding Payment Date to the extent of the Series 2005-1
Available Subordinated Amount for the preceding Determination Date, plus (C) the
portion of Non-Principal Collections and Investment Proceeds for such preceding
Payment Date treated as Available Noteholder Principal Collections pursuant to
Section 4.06(a)(vi)(B) minus (D) the Incremental Subordinated Amount for the
preceding Determination Date; plus (E) the Incremental Subordinated Amount for
the Determination Date; and (ii) the product of the fractional equivalent of the
Subordinated Percentage and the Invested Amount on such Determination Date, plus
the Incremental Subordinated Amount for the current Determination Date;
provided, however, that the Series 2005-1 Available Subordinated Amount may be
increased on any Determination Date by the Residual Interestholder, in its sole
discretion, by notice to the Indenture Trustee and the Owner Trustee on or
before such Determination Date, provided, further, that once the Accumulation
Period or any Early Amortization Period (other than an Early Amortization Period
that has ended as described in clause (c) of the definition thereof in this
Series Supplement), the Series 2005-1 Available Subordinated Amount shall be
calculated based on the Invested Amount as of the close of business on the last
day of the Revolving Period).
     “Series 2005-1 Excess Funding Amount” shall mean, with respect to the
Series 2005-1 Notes, for any day, the product of (a) the Series 2005-1 Excess
Funding Account Allocation Percentage on such day and (b) the amount on deposit
in the Excess Funding Account on such day.
     “Series 2005-1 Excess Funding Account Allocation Percentage” shall mean a
number, represented as a percentage, equal to the Required Participation Amount
for Series 2005-1 divided by the Trust Required Participation Amount.
     “Series 2005-1 Excess Non-Principal Collections” shall mean that portion of
Excess Non-Principal Collections allocated to Series 2005-1 pursuant to
Section 4.13.

-8-



--------------------------------------------------------------------------------



 



     “Series 2005-1 Excess Principal Collections” shall mean that portion of
Excess Principal Collections allocated to Series 2005-1 pursuant to
Section 4.10.
     “Series 2005-1 Miscellaneous Payments” shall mean, with respect to any
Payment Date, the product of (a) the Floating Allocation Percentage for such
Collection Period and (b) Miscellaneous Payments with respect to the related
Collection Period.
     “Series 2005-1 Non-Principal Shortfall” shall mean, with respect to any
Payment Date, an amount equal to the excess of (a) the amounts needed to make
the payments required in Section 4.06(a)(i) through (vii) over (b) the sum of
the Noteholder Non-Principal Collections, any Servicer Advances and Investment
Proceeds deposited in the Collection Account for the related Collection Period.
     “Series 2005-1 Noteholders” shall mean the Holders of Series 2005-1 Notes.
     “Series 2005-1 Notes” shall mean any one of the Notes executed by the
Issuer and authenticated by the Indenture Trustee.
     “Series 2005-1 Principal Shortfall” shall mean, with respect to any Payment
Date, an amount equal to the excess of (i) (x) for any Payment Date following
the first full Collection Period of the Accumulation Period, the Controlled
Deposit Amount, or (y) for any Payment Date with respect to an Early
Amortization Period, the Invested Amount, over (ii) the Available Noteholder
Principal Collections for such Payment Date (excluding any portion thereof
attributable to Excess Principal Collections).
     “Series 2005-1 Stated Maturity Date” shall mean the July 2010 Payment Date,
which shall be the Termination Date for Series 2005-1.
     “Series Supplement” shall have the meaning set forth in the preamble to
this Series Supplement.
     “Servicer Advances” shall have the meaning specified in Section 3.02 of
this Series Supplement.
     “Servicing Fee Rate” shall mean, with respect to Series 2005-1, 1% or, for
any Payment Date in respect of which the Monthly Servicing Fee has been waived,
0%.
     “Subordinated Percentage” shall mean the percentage equivalent of a
fraction, the numerator of which is the Subordination Factor and the denominator
of which is the excess of the 100% over the Subordination Factor.
     “Subordination Factor” shall mean, initially 11.75%, except that if at any
time the rating of Volkswagen AG’s or VCI’s long term unsecured debt is lowered
below BBB by Standard & Poor’s or withdrawn by Standard & Poor’s, the
Subordination Factor will thereafter be increased to 12.75%, unless the Trust
receives written confirmation from Standard & Poor’s that the failure to
increase the Subordination Factor will not result in Standard & Poor’s lowering
or withdrawing its rating on the Series 2005-1 Notes.

-9-



--------------------------------------------------------------------------------



 



     “Trust” shall have the meaning set forth in the preamble to this
Series Supplement.
     “Trust Available Subordinated Amount” means the sum of the Series 2005-1
Available Subordinated Amount and the sum of the aggregate Available
Subordinated Amounts for all other outstanding Series.
     (b) Notwithstanding anything to the contrary in this Series Supplement or
the other Documents, the term “Rating Agency” shall mean, whenever used in this
Series Supplement or such other Basic Documents with respect to Series 2005-1,
Moody’s and Standard & Poor’s. As used in this Series Supplement and the other
Basic Documents with respect to Series 2005-1, “highest investment category”
shall mean (i) in the case of Standard & Poor’s, A-l+ or AAA, as applicable, and
(ii) in the case of Moody’s, P-1 or Aaa, as applicable.
     (c) All capitalized terms used herein and not otherwise defined herein have
the meanings ascribed to them in Appendix A to the Agreement. The definitions in
Section 2.01 are applicable to the singular as well as to the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such terms.
     (d) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Series Supplement shall refer to this Series Supplement
as a whole and not to any particular provision of this Series Supplement;
references to any Article, Section or Exhibit are references to Articles,
Sections and Exhibits in or to this Series Supplement unless otherwise
specified; and the term “including” means “including without limitation.”
ARTICLE III
Servicing Fee
     Section 3.01 Servicing Compensation. The monthly servicing fee with respect
to Series 2005-1 (the “Monthly Servicing Fee”) shall be payable to the Servicer,
in arrears, on each Payment Date in respect of any Collection Period (or portion
thereof) occurring prior to the earlier of the first Payment Date following the
Series 2005-1 Stated Maturity Date and the first Payment Date on which the
Invested Amount is zero, in an amount equal to one-twelfth of the product of
(a) the Servicing Fee Rate, and (b) the Floating Allocation Percentage of the
Pool Balance (excluding the amount on deposit in the Excess Funding Account, if
any) as of the preceding Reset Date; provided, however, that with respect to the
first Payment Date, for purposes of clause (b) the Pool Balance shall be
determined as of the Closing Date. The share of the Monthly Servicing Fee
allocable to the Series 2005-1 Noteholders with respect to any Payment Date (the
“Noteholders Monthly Servicing Fee”) shall be equal to one-twelfth of the
product of (a) the Servicing Fee Rate and (b) the Invested Amount as of the
preceding Reset Date; provided, however, that Noteholders Monthly Servicing Fee
for the Initial Payment Date is $472,222.22. The remainder of the Monthly
Servicing Fee shall be paid by the Residual Interestholder and in no event shall
the Trust, the Indenture Trustee or the Series 2005-1 Noteholders be liable for
the share of the Monthly Servicing Fee to be paid by the Residual
Interestholder; and the remainder of the Servicing Fee shall be paid by the
Residual Interestholder and the Noteholders of other Series. Series 2005-1
Noteholders, the Trust, the Indenture and the Owner Trustee shall in no event be
liable for the share of the Servicing Fee to

-10-



--------------------------------------------------------------------------------



 



be paid by the Residual Interestholder or the Noteholders of other Series. The
Noteholders Monthly Servicing Fee shall be payable to the Servicer solely to the
extent amounts are available for distribution therefor in accordance with the
terms of this Series Supplement.
          The Servicer shall be permitted, in its sole discretion, to waive the
Monthly Servicing Fee for any Payment Date by notice to the Indenture Trustee on
or before the related Determination Date; provided that the Servicer believes
that sufficient Non-Principal Collections will be available on any future
Payment Date to pay the Noteholders Monthly Servicing Fee relating to the waived
Monthly Servicing Fee. If the Servicer so waives the Monthly Servicing Fee for
any Payment Date, the Monthly Servicing Fee and the Noteholders Monthly
Servicing Fee for such Payment Date shall be deemed to be zero for all purposes
of this Series Supplement, the Indenture and the Agreement; provided, however,
that such Noteholders Monthly Servicing Fee shall be paid on a future Payment
Date solely to the extent amounts are available therefor pursuant to
Section 4.06(a)(vii); and provided, further, that, to the extent any such waived
Noteholders Monthly Servicing Fee is so paid, the related portion of the Monthly
Servicing Fee to be paid by the Residual Interestholder shall be paid by the
Residual Interestholder to the Servicer.
     Section 3.02 Servicer Advances. On each Payment Date, the Servicer shall
deposit into the Collection Account an advance in an amount equal to the lesser
of (a) any shortfall in the amounts available to make the payments described in
Sections 4.06(a)(ii) and (iii), and (b) the product of (i) the excess, if any,
of (x) interest on the underlying Receivables during the related Collection
Period over (y) interest actually received by the Servicer with respect to the
underlying Receivables during the related Collection Period due on the
Receivables but not received (or not received in full) during and prior to the
related Collection Period and (ii) the Floating Allocation Percentage (a
“Servicer Advance”). However, the Servicer will not be obligated to make a
Servicer Advance if the Servicer determines in its sole discretion that any
recovery of payments made on or with respect to a Receivable will not equal the
amount of such Servicer Advance. No Servicer Advances will be made with respect
to Defaulted Receivables. The Servicer will make no Servicer Advances with
respect to Receivables that the Servicer had made prior Servicer Advances with
respect to, but subsequently determined to be non-recoverable.
ARTICLE IV
Rights of Series 2005-1 Noteholders and
Allocation and Application of Collections
     Section 4.01 Allocations; Payments to Residual Interestholder; Excess
Principal Collections and Unallocated Principal Collections. (a) Non-Principal
Collections, Principal Collections, Miscellaneous Payments and Defaulted Amounts
allocated to Series 2005-1 pursuant to Article IV of the Agreement shall be
allocated and distributed as set forth in this Article.
     (b) The Servicer shall instruct the Indenture Trustee in writing to
withdraw from the Collection Account and pay to the Residual Interestholder on
the dates set forth below the following amounts:

-11-



--------------------------------------------------------------------------------



 



     (i) on each Deposit Date:
     (A) an amount equal to the Residual Interestholder’s Percentage then in
effect for the related Collection Period of Non-Principal Collections deposited
in the Collection Account for such Deposit Date; and
     (B) an amount equal to the Residual Interestholder’s Percentage then in
effect for the related Collection Period of Principal Collections deposited in
the Collection Account for such Deposit Date,
if the Residual Participation Amount (determined after giving effect to any
Principal Receivables transferred to the Trust on such Deposit Date) exceeds the
Trust Available Subordinated Amount for the immediately preceding Determination
Date (after giving effect to the allocations, distributions, withdrawals and
deposits to be made on the Payment Date immediately following such Determination
Date); and
     (ii) on each Deposit Date with respect to the Revolving Period, an amount
equal to the Additional Noteholder Principal Collections for such Deposit Date,
if the Residual Participation Amount (determined after giving effect to any
Principal Receivables transferred to the Trust on such Deposit Date) exceeds the
Trust Available Subordinated Amount for the immediately preceding Determination
Date (after giving effect to the allocations, distributions, withdrawals and
deposits to be made on the Payment Date immediately following such Determination
Date); provided, however, that Additional Noteholder Principal Collections shall
be paid to the Residual Interestholder with respect to any Collection Period
only after an amount equal to the Deficiency Amount, if any, relating to the
immediately preceding Collection Period has been deposited in the Collection
Account from such Additional Noteholder Principal Collections.
          The withdrawals to be made from the Collection Account pursuant to
this Section 4.01(b) do not apply to deposits into the Collection Account that
do not represent Collections, including Miscellaneous Payments, payment of the
Redemption Price for the Series 2005-1 Notes pursuant to Section 10.1(b) of the
Indenture, payment of the Redemption Price for the Series 2005-1 Notes pursuant
to Section 7.01 of this Series Supplement and proceeds from the sale,
disposition or liquidation of Receivables pursuant to Section 5.4 of the
Indenture.
     (c) The Servicer shall instruct the Indenture Trustee to withdraw from the
Collection Account and deposit into the Reserve Account on Deposit Dates with
respect to the Revolving Period, Additional Noteholder Principal Collections for
such Deposit Date, up to the amount of the excess, if any, determined pursuant
to Section 4.01(b)(ii)(B).
     Section 4.02 Monthly Interest. The amount of monthly interest (“Monthly
Interest”) with respect to the Series 2005-1 Notes on any Payment Date, shall be
an amount equal to the product of (i) the Note Rate, (ii) the outstanding
principal balance of the Series 2005-1 Notes as of the close of business on the
preceding Payment Date (after giving effect to all repayments of principal made
to Series 2005-1 Noteholders on such preceding Payment Date, if any) and (iii) a
fraction, the numerator of which is the actual number of days elapsed in the
related Interest

-12-



--------------------------------------------------------------------------------



 



Period and the denominator of which is 360; provided, however, that with respect
to the first such Payment Date, Monthly Interest shall be calculated based on
the outstanding principal balance of the Series 2005-1 Notes on the Closing
Date.
     On the Determination Date preceding each Payment Date, the Servicer shall
determine the excess, if any (the “Interest Shortfall”), of (x) the aggregate
Monthly Interest for the Interest Period applicable to such Payment Date over
(y) the amount which will be available to be distributed to Series 2005-1
Noteholders on such Payment Date in respect thereof pursuant to this
Series Supplement. If the Interest Shortfall with respect to any Payment Date is
greater than zero, an additional amount (“Additional Interest”) equal to the
product of (i) the Note Rate for the Interest Period commencing on the related
Payment Date (or, for subsequent Interest Periods, the Note Rate for such
subsequent Interest Period), (ii) such Interest Shortfall (or the portion
thereof which has not been paid to Series 2005-1 Noteholders) and (iii) a
fraction, the numerator of which is the amount of days elapsed in such Interest
Period (or in a subsequent Interest Period) and the denominator of which is 360,
shall be payable as provided herein with respect to the Series 2005-1 Notes on
each Payment Date following such Payment Date to and including the Payment Date
on which such Interest Shortfall is paid to Series 2005-1 Noteholders.
Notwithstanding anything to the contrary herein, Additional Interest shall be
payable or distributed to Series 2005-1 Noteholders only to the extent permitted
by applicable law.
     Section 4.03 Determination of Monthly Principal. During an Early
Amortization Period and on each Payment Date following the first Collection
Period of the Accumulation Period, the amount of monthly principal (the “Monthly
Principal”) to be deposited by the Indenture Trustee into the Principal Funding
Account shall be equal to the Available Noteholder Principal Collections, and
when during an Early Amortization Period, Additional Noteholder Principal
Collections; provided, however, that for each Payment Date (a) following the
first Collection Period of the Accumulation Period, Monthly Principal shall
equal the lesser of: (i) the Controlled Deposit Amount for such Payment Date
(after giving effect to any deposits made from the Excess Funding Account) and
(ii) the Invested Amount and (b) during an Early Amortization Period, Monthly
Principal shall not exceed the Invested Amount.
     Section 4.04 Establishment of Reserve Account and Funding Accounts.
     (a) (i) The Servicer, for the benefit of the Series 2005-1 Noteholders,
shall cause to be established and maintained in the name of the Indenture
Trustee, on behalf of the Trust, an Eligible Deposit Account (the “Reserve
Account”) that shall be identified as the “Reserve Account for the Volkswagen
Credit Auto Master Owner Trust, Series 2005-1” and shall bear a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2005-1 Noteholders. On the Closing Date, the Residual Interestholder
shall cause to be deposited in the Reserve Account the Initial Reserve Account
Deposit Amount.
     (ii) At the written direction of the Servicer, funds on deposit in the
Reserve Account shall be invested by the Indenture Trustee in Eligible
Investments selected by the Servicer that will mature so that such funds will be
available at the close of business on or before the Business Day preceding the
following Payment Date. All Eligible Investments shall be held by the Indenture
Trustee for the benefit of the Series 2005-1

-13-



--------------------------------------------------------------------------------



 



Noteholders. On each Payment Date, all interest and other investment earnings
(net of losses and investment expenses) on funds on deposit in the Reserve
Account received prior to such Payment Date shall be applied as set forth in
Section 4.06(a) of this Series Supplement. Funds deposited in the Reserve
Account on a Business Day (which immediately precedes a Payment Date) upon the
maturity of any Eligible Investments are not required to be invested overnight.
     (b) (i) The Servicer, for the benefit of the Series 2005-1 Noteholders,
shall establish and maintain in the name of the Indenture Trustee, on behalf of
the Trust, an Eligible Deposit Account (the “Principal Funding Account”), which
shall be identified as the “Principal Funding Account for Volkswagen Credit Auto
Master Owner Trust, Series 2005-1” and shall bear a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 2005-1 Noteholders.
     (ii) At the written direction of the Servicer, funds on deposit in the
Principal Funding Account shall be invested by the Indenture Trustee in Eligible
Investments selected by the Servicer. All such Eligible Investments shall be
held by the Indenture Trustee for the benefit of the Series 2005-1 Noteholders.
On each Payment Date all interest and other investment earnings (net of losses
and investment expenses) on funds on deposit therein shall be applied as set
forth in Section 4.06(a) of this Series Supplement. Funds on deposit in the
Principal Funding Account shall be invested at the direction of the Servicer in
Eligible Investments that will mature so that such funds will be available on or
before the close of business on the Business Day preceding the Payment Date.
Funds deposited in the Principal Funding Account on a Business Day which
immediately precedes the Expected Principal Payment Date or a Payment Date, as
applicable, or funds deposited in respect of the maturity of any Eligible
Investments on such Business Day, are not required to be invested overnight.
     (c) The Excess Funding Account shall be established and maintained in
accordance with Section 4.1 of the Trust Sale and Servicing Agreement.
     (d) (i) The Indenture Trustee shall possess all right, title and interest
in and to all funds on deposit from time to time in, and all Eligible
Investments credited to, the Reserve Account and the Principal Funding Account
(collectively the “Series 2005-1 Accounts”) and in all proceeds thereof. The
Series 2005-1 Accounts shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Series 2005-1 Noteholders. If, at any
time, any of the Series 2005-1 Accounts ceases to be an Eligible Deposit
Account, the Indenture Trustee (or the Servicer on its behalf) shall within 10
Business Days (or such longer period, not to exceed 30 calendar days, as to
which each Rating Agency may consent) establish a new Series 2005-1 Account
meeting the conditions specified in paragraph (a)(i) or (b)(i) above, as
applicable, as an Eligible Deposit Account and shall transfer any cash and/or
any investments to such new Series 2005-1 Account. Neither the Residual
Interestholder, the Servicer nor any Person claiming by, through or under the
Residual Interestholder, the Servicer or any such Person shall have any right,
title or interest in, or any right to withdraw any amount from, any
Series 2005-1 Account, except as expressly provided herein. Schedule 1, which is
hereby incorporated into and made part of this Series Supplement, identifies
each Series

-14-



--------------------------------------------------------------------------------



 



2005-1 Account by setting forth the account number of each such account, the
account designation of each such account and the name of the institution with
which such account has been established. If a substitute Series 2005-1 Account
is established pursuant to this Section, the Servicer shall provide to the
Indenture Trustee an amended Schedule 1, setting forth the relevant information
for such substitute Series 2005-1 Account.
     (ii) Pursuant to the authority granted to the Servicer in Section 8.2 of
the Indenture and Section 3.1(a) of the Agreement, the Servicer shall have the
power, revocable by the Indenture Trustee, to make withdrawals and payments or
to instruct the Indenture Trustee to make withdrawals and payments from the
Series 2005-1 Accounts for the purposes of carrying out the Servicer’s or
Indenture Trustee’s duties hereunder.
     Section 4.05 Deficiency Amount. With respect to each Payment Date, on the
related Determination Date, the Servicer shall determine the amount (the
“Deficiency Amount”), if any, by which (a) the sum of (i) Monthly Interest for
such Payment Date, (ii) any Monthly Interest previously due but not distributed
to the Series 2005-1 Noteholders on a prior Payment Date (and interest thereon
at the applicable rate), (iii) the Noteholders Monthly Servicing Fee for such
Payment Date, and (iv) the Series 2005-1 Noteholder Default Amount, if any, for
such Payment Date, exceeds (b) the sum of (i) Noteholder Non-Principal
Collections and any Servicer Advance for such Payment Date plus any Investment
Proceeds with respect to such Payment Date and Excess Non-Principal Collections
allocated to Series 2005-1 and (ii) the amount of funds in the Reserve Account
which are available pursuant to Section 4.08(a) to cover any portion of the
Deficiency Amount. With respect to a Payment Date and the preceding
Determination Date, the lesser of the Deficiency Amount as determined by the
Servicer on such Determination Date and the Series 2005-1 Available Subordinated
Amount for such Determination Date shall be the “Required Subordinated Draw
Amount”.
     Section 4.06 Application of Noteholder Non-Principal Collections and
Investment Proceeds. The Servicer shall cause the Indenture Trustee to apply, on
each Payment Date, Noteholder Non-Principal Collections, Reallocated Principal
Collections (to the extent necessary to cover any shortfall in clause (ii) below
that is not covered by funds withdrawn from the Reserve Account) Investment
Proceeds, Available Noteholder Principal Collections and Excess Non-Principal
Collections allocated to Series 2005-1 to make the following distributions:
     (a) On each Payment Date, beginning with the Initial Payment Date, an
amount equal to the sum of Noteholder Non-Principal Collections, any Investment
Proceeds deposited in the Collection Account for the related Collection Period
and Excess Non-Principal Collections allocated to Series 2005-1 on such Payment
Date will be distributed in the following priority:
     (i) first, to the Servicer, for reimbursement of outstanding Servicer
Advances;
     (ii) second, an amount equal to Monthly Interest for such Payment Date,
plus the amount of any Monthly Interest previously due but not distributed to
the Series 2005-1 Noteholders on a prior Payment Date (plus, but only to the
extent permitted under applicable law, the amount of any Additional Interest for
such Payment Date and any Additional Interest previously due but not distributed
to the Series 2005-1 Noteholders on a prior Payment Date) shall be paid to the
Series 2005-1 Noteholders;

-15-



--------------------------------------------------------------------------------



 



     (iii) third, an amount equal to the Noteholders Monthly Servicing Fee for
such Payment Date shall be distributed to the Servicer (unless such amount has
been netted against deposits to the Collection Account or waived);
     (iv) fourth, an amount equal to the Reserve Account Deposit Amount, if any,
for such Payment Date shall be deposited in the Reserve Account;
     (v) fifth, an amount equal to the Noteholder Default Amount, if any, for
such Payment Date shall be treated as a portion of Available Noteholder
Principal Collections for such Payment Date;
     (vi) sixth, in the following order of priority: (A) an amount equal to the
aggregate amount of Noteholder Charge-Offs that have not been previously
reimbursed as provided in Section 4.09 (after giving effect to the allocation on
such Payment Date of any amount for that purpose pursuant to Section 4.09),
shall be treated as a portion of the Available Noteholder Principal Collections
with respect to such Payment Date and will increase the Invested Amount, and
then (B) an amount equal to any reduction in the Series 2005-1 Available
Subordinated Amount pursuant to clause (a)(1) of the definition of Series 2005-1
Available Subordinated Amount, and that has not been reversed pursuant to this
Section 4.06(a)(vi)(B), will be treated as Available Noteholder Principal
Collections with respect to such Payment Date and will increase the
Series 2005-1 Available Subordinated Amount;
     (vii) seventh, an amount equal to the aggregate outstanding amounts of the
Monthly Servicing Fee which have been previously waived pursuant to Section 3.01
shall be distributed to the Servicer; and
     (viii) eighth, the balance, if any, shall be treated as Excess
Non-Principal Collections and applied in accordance with Section 4.6 of the
Agreement.
     (b) On each Payment Date with respect to the Revolving Period, beginning
with the Initial Payment Date, an amount equal to Available Noteholder Principal
Collections (before Reallocated Principal Collections are taken into account)
for the related Collection Period shall be allocated first if Noteholder
Non-Principal Collections, Investment Proceeds, Additional Noteholder
Collections, any Servicer Advance and amounts withdrawn from the Reserve Account
on any Payment Date are not sufficient to make the entire distribution required
by Section 4.06(a)(ii), then, amounts will be applied as Reallocated Principal
Collections to complete the distribution required by Section 4.06(a)(ii) and
second to make a deposit in the Excess Funding Account (A) if the sum of (i) the
Invested Amount and (ii) the amount on deposit in the Excess Funding Account
(other than Investment Proceeds) prior to the allocation on such Payment Date is
less than the outstanding principal balance of the Series 2005-1 Notes and
(B) to the extent that the Pool Balance is less than the Required Participation
Amount and third treated as Excess Principal Collections and applied in
accordance with Section 4.3 of the Agreement.
     (c) On each Payment Date, beginning with the Initial Payment Date,
following the first Collection Period of the Accumulation Period or with respect
to any Early Amortization

-16-



--------------------------------------------------------------------------------



 



Period, an amount equal to the Available Noteholder Principal Collections
(before Reallocated Principal Collections are taken into account) shall be
distributed in the following priority:
     (i) first, for each Payment Date following the first Collection Period of
the Accumulation Period, unless an Early Amortization Event (other than an Early
Amortization Event that has resulted in an Early Amortization Period that has
ended as described in clause (c) of the definition thereof in this
Series Supplement) has occurred, after giving effect to the transactions
described in clause (i) above, an amount equal to the balance, if any, of such
Available Noteholder Principal Collections shall be allocated first, if
Noteholder Non-Principal Collections, Investment Proceeds, Additional Noteholder
Collections, any Servicer Advance and amounts withdrawn from the Reserve Account
on any Payment Date are not sufficient to make the entire distribution required
by Section 4.06(a)(ii), then, amounts will be applied as Reallocated Principal
Collections to complete the distribution required by Section 4.06(a)(ii) and
second, as Excess Principal Collections and applied in accordance with
Section 4.3 of the Agreement and Section 4.10; and
     (ii) second, an amount equal to Monthly Principal for such Payment Date
shall be deposited by the Servicer or Indenture Trustee into the Principal
Funding Account, in the case of each Payment Date following the first Collection
Period of the Accumulation Period, or distributed to the Series 2005-1
Noteholders in accordance with Section 4.07(ii), in the case of any Early
Amortization Period.
     Section 4.07 Distributions to Series 2005-1 Noteholders. The Servicer shall
cause the Indenture Trustee to make the following distributions at the following
times from the Collection Account, the Reserve Account, the Principal Funding
Account and the Excess Funding Account:
     (i) on each Payment Date, all amounts on deposit in the Collection Account
and the Reserve Account, that are payable to the Series 2005-1 Noteholders with
respect to accrued interest shall be distributed to the Series 2005-1
Noteholders; and
     (ii) on the earlier of (i) the Expected Principal Payment Date and on each
Payment Date thereafter, and (ii) on the first Payment Date following an Early
Amortization Event (other than an Early Amortization Event that has resulted in
an Early Amortization Period that has ended as described in clause (c) of the
definition thereof in this Series Supplement) and on each Payment Date
thereafter, as applicable, all amounts on deposit in the Principal Funding
Account and the Excess Funding Account (with respect to any Payment Date
following an Early Amortization Event) and all amounts on deposit in the
Collection Account that are payable to the Series 2005-1 Noteholders with
respect to principal, up to a maximum amount on any such day equal to the
Invested Amount of the Series 2005-1 Notes, shall be distributed to the
Series 2005-1 Noteholders. If on the Expected Principal Payment Date the sum of
the amount on deposit in the Principal Funding Account and the Series 2005-1
share of amounts in the Excess Funding Account is less than the Invested Amount,
then the Early Amortization Period for Series 2005-1 shall commence.

-17-



--------------------------------------------------------------------------------



 



     Section 4.08 Application of Reserve Account and Series 2005-1 Available
Subordinated Amount.
     (a) If Noteholder Non-Principal Collections, and Investment Proceeds and
any Servicer Advance for any Payment Date are not sufficient to make the entire
distributions required by Section 4.06(a)(ii), (iii), (v) and (vi)(A), the
Servicer shall cause the Indenture Trustee to withdraw funds from the Reserve
Account and apply the withdrawn funds to complete the distributions as described
in Section 4.06(a)(ii), (iii), (v) and (vi)(A).
     (b) If, on any Payment Date, there is a Required Subordinated Draw Amount
for such Payment Date, the Servicer shall apply or cause the Indenture Trustee
to apply the Additional Noteholder Collections on deposit in the Collection
Account on such Payment Date, but only up to the amount of the Required
Subordinated Draw Amount, to make the distributions required by Sections
4.06(a)(ii), (iii), (v) and (vi)(A) that have not been made through any Servicer
Advance or the application of funds from the Reserve Account in accordance with
Section 4.08(a). Any Additional Noteholder Collections remaining after
application thereof pursuant to the first or second preceding sentence, as
applicable, shall be treated as a portion of Available Noteholder Principal
Collections for such Payment Date, but only up to the amount of unpaid
Adjustment Payments allocated to Series 2005-1. The amount of Additional
Noteholder Collections applied in accordance with the first sentence of this
clause (b) shall reduce the Series 2005-1 Available Subordinated Amount in all
other cases as described in clause (a)(i)(A) of the definition thereof. If the
Required Subordinated Draw Amount exceeds the Additional Noteholder Collections
for such Payment Date, the Series 2005-1 Available Subordinated Amount shall be
further reduced by the amount of such excess, but not by more than the sum of
(x) the Noteholder Default Amount and (y) the amount of unpaid Adjustment
Payments allocated to Series 2005-1 and not paid by the Transferor.
     (c) If, after giving effect to the allocations of, distributions from, and
deposits in, the Reserve Account made pursuant to Sections 4.01(c), 4.04(a),
4.06(a)(iv) and 4.08(a), the amount in the Reserve Account is greater than the
Reserve Account Required Amount for such Payment Date, the Servicer shall cause
the Indenture Trustee to distribute such excess amount to the Residual
Interestholder, subject to the proviso contained in Section 4.08(e).
     (d) In the event that the Invested Amount is greater than zero on the
Series 2005-1 Stated Maturity Date, any funds remaining in the Reserve Account
after the application of funds as described herein will be treated as a portion
of Available Noteholder Principal Collections for the Payment Date occurring on
the Series 2005-1 Stated Maturity Date. After making such payments to the
Series 2005-1 Noteholders, any funds remaining on deposit in the Reserve Account
after the Final Payment Date shall be paid to the Residual Interestholder.
     (e) The balance of Additional Noteholder Collections on any Payment Date,
after giving effect to any distributions thereof pursuant to Section 4.08(a),
(b) or (d), shall be distributed to the Residual Interestholder on such Payment
Date.
     Section 4.09 Noteholder Charge-Offs; Reallocations of Principal. If, on any
Payment Date on which the Series 2005-1 Available Subordinated Amount on the
preceding Determination Date (after giving effect to the allocations,
distributions, withdrawals and deposits

-18-



--------------------------------------------------------------------------------



 



to be made on such Payment Date) is zero and the Deficiency Amount and/or
Reallocated Principal Collections for such Payment Date is greater than zero,
the Invested Amount shall be reduced by the amount of the Deficiency Amount and
Reallocated Principal Collections, but not by more than the Noteholder Default
Amount and Reallocated Principal Collections for the Payment Date (a “Noteholder
Charge-Off”). Noteholder Charge-Offs shall thereafter be reimbursed and the
Invested Amount increased (but not by an amount in excess of the aggregate
unreimbursed Noteholder Charge-Offs) by the sum of (a) Series 2005-1
Miscellaneous Payments with respect to such Payment Date and (b) the amount of
Non-Principal Collections and Investment Proceeds allocated and available for
that purpose pursuant to Section 4.06(a)(vi).
     Section 4.10 Excess Principal Collections.
     (a) That portion of Excess Principal Collections for any Payment Date equal
to the amount of the Series 2005-1 Excess Principal Collections for such Payment
Date shall be allocated to Series 2005-1 and shall be distributed as set forth
in this Series Supplement.
     (b) Series 2005-1 Excess Principal Collections, with respect to any Payment
Date, shall mean an amount equal to the Series 2005-1 Principal Shortfall for
such Payment Date; provided, however, that, if the aggregate amount of Excess
Principal Collections for all Series for such Payment Date is less than the
aggregate amount of Principal Shortfalls for all Series for such Payment Date,
then the Series 2005-1 Excess Principal Collections for such Payment Date shall
equal the product of (x) Excess Principal Collections for all Series for such
Payment Date and (y) a fraction, the numerator of which is the Series 2005-1
Principal Shortfall for such Distribution Date and the denominator of which is
the aggregate amount of Principal Shortfalls for all Series for such Payment
Date.
     (c) Series 2005-1 is a Series that is a part of Group I with respect to the
sharing of Excess Principal Collections.
     Section 4.11 Excess Funding Account.
     (a) When required pursuant to Section 4.07, the Series 2005-1 Excess
Funding Amount shall be withdrawn from the Excess Funding Account and deposited
in the Principal Funding Account; provided however, that such deposit shall not
exceed the Invested Amount of the Series 2005-1 Notes.
     (b) If any other Series is in an amortization, early amortization or
accumulation period, the amounts of any withdrawals from the Excess Funding
Account and allocable to such other Series shall be applied first to satisfy in
full any then applicable funding or payment requirements of such Series and
second to make a payment to the Residual Interestholder. If more than one other
Series is in an amortization, early amortization or accumulation, the amounts of
any withdrawals from the Excess Funding Account shall be allocated (and, if
necessary, reallocated) among such Series as specified in the related
Series Supplement to meet the funding or payment requirements of each such
Series first to satisfy in full all then applicable funding or payment
requirements of each such Series and second to make a payment to the Residual
Interestholder.

-19-



--------------------------------------------------------------------------------



 



     Section 4.12 Postponement of the Accumulation Period. Initially, the
Accumulation Period is scheduled to be four months long. However, depending on
the performance of the Receivables owned by the Issuer, the length of the
Accumulation Period may be shortened to three months, two months or a single
month as described in this Section. The Accumulation Period Commencement Date
for the Series 2005-1 Notes will be March 1, 2008, or, if the Issuer, acting
directly or through the Administrator, elects at its option to delay the start
of the Accumulation Period, a later date selected by the Issuer. Delaying the
start of the Accumulation Period will extend the Revolving Period and shorten
the Accumulation Period. The Issuer may elect to delay the start of the
Accumulation Period if it believes that (i) the Issuer will be able to
reallocate investor principal amounts allocable to other series of Notes to make
larger monthly deposits into the Principal Funding Account over a shorter period
of time or (ii) the payment rate on the Receivables will permit larger monthly
deposits to that account over a shorter period of time. In order to delay the
start of the Accumulation Period, the following things must occur:
     (a) the Issuer must deliver to the Indenture Trustee a certificate to the
effect that the Issuer believes that delaying the start of the Accumulation
Period will not delay any payment of principal to Series 2005-1 Noteholders;
     (b) the Rating Agency Condition must be satisfied with respect to the
proposed delay in the start of the Accumulation Period;
     (c) the amount of principal that the Indenture Trustee will deposit into
the Principal Funding Account each month during the Accumulation Period must be
increased, so that the sum of all scheduled deposits made during the shortened
Accumulation Period will equal the initial Invested Amount on the Expected
Principal Payment Date;
     (d) the Accumulation Period must start no later than June 1, 2008; and
     (e) the Issuer must make this election no later than the first day of the
last month of the Revolving Period, including extensions of the Revolving
Period.
     Section 4.13 Excess Non-Principal Collections.
     (a) That portion of Excess Non-Principal Collections for any Payment Date
equal to the amount of the Series 2005-1 Excess Non-Principal Collections for
such Payment Date shall be allocated to Series 2005-1 and shall be distributed
as set forth in this Series Supplement.
     (b) Series 2005-1 Excess Non-Principal Collections, with respect to any
Payment Date, shall mean an amount equal to the Series 2005-1 Non-Principal
Shortfall for such Payment Date; provided, however, that, if the aggregate
amount of Excess Non-Principal Collections for all Series for such Payment Date
is less than the aggregate amount of Non-Principal Shortfalls for all Series for
such Payment Date, then the Series 2005-1 Excess Non-Principal Collections for
such Payment Date shall equal the product of (x) Excess Non-Principal
Collections for all Series for such Payment Date and (y) a fraction, the
numerator of which is the Series 2005-1 Non-Principal Shortfall for such

-20-



--------------------------------------------------------------------------------



 



Distribution Date and the denominator of which is the aggregate amount of
Non-Principal Shortfalls for all Series for such Payment Date.
     (c) Series 2005-1 is a Series that is a part of Group I with respect to the
sharing of Excess Non-Principal Collections.
ARTICLE V
Distributions and Reports
to Series 2005-1 Noteholders
     Section 5.01 Distributions. (a) On each Payment Date, the Indenture Trustee
shall distribute to each Series 2005-1 Noteholder of record on the preceding
Record Date (other than as provided in Section 2.7(c) of the Indenture
respecting a final distribution) such Noteholder’s pro rata share (based on the
aggregate outstanding principal balance of the Series 2005-1 Notes held by such
Noteholder) of the amounts on deposit in the Series 2005-1 Accounts or the
Collection Account as is payable to the Series 2005-1 Noteholders on such
Payment Date pursuant to Section 4.06 and 4.07.
     (b) Except as provided in Section 2.7(c) of the Indenture with respect to a
final distribution, distributions to Series 2005-1 Noteholders hereunder shall
be made by check mailed to each Series 2005-1 Noteholder at such Noteholder’s
address appearing in the Note Register without presentation or surrender of any
Series 2005-1 Notes or the making of any notation thereon; provided, however,
that, with respect to Series 2005-1 Notes registered in the name of a
Depository, such distributions shall be made to such Depository in immediately
available funds.
     Section 5.02 Reports and Statements to Series 2005-1 Noteholders. (a) At
least two Business Days prior to each Payment Date, beginning with the Initial
Payment Date, the Servicer will provide to the Indenture Trustee and Indenture
Trustee will provide to each Rating Agency, and on each such Payment Date, the
Indenture Trustee shall forward to each Series 2005-1 Noteholder of record (the
“Payment Date Statement”), a statement prepared by the Servicer setting forth
certain information relating to the Trust and the Series 2005-1 Notes, including
the information contemplated by Section 3.4 of the Trust Sale and Servicing
Agreement as well as:
     (i) the Floating Allocation Percentage and the Principal Allocation
Percentage for the preceding Collection Period;
     (ii) the Required Subordinated Draw Amount, if any, for the related
Collection Period;
     (iii) the amount of the Noteholder Charge-Offs and the amounts of the
reversals thereof for the related Collection Period;
     (iv) the Controlled Deposit Amount for the following Payment Date, if any;
     (v) the Series 2005-1 Available Subordinated Amount as of the last day of
the preceding Collection Period;

-21-



--------------------------------------------------------------------------------



 



     (vi) the Reserve Account balance for the Payment Date (after giving effect
to all deposits and withdrawals to occur on the Payment Date);
     (vii) the Principal Funding Account balance for the Payment Date (after
giving effect to all deposits and withdrawals to occur on the Payment Date);
     (viii) the Servicer Advance on the Payment Date for the related Collection
Period; and
     (ix) the Reallocated Principal Collections for the related Payment Date.
     (b) A copy of each statement provided pursuant to paragraph (a) will be
made available for inspection at the Corporate Trust Office. The Indenture
Trustee shall make each Payment Date Statement available each month to the
Series 2005-1 Noteholders and any other parties to the Basic Documents via the
Indenture Trustee’s internet website. The Indenture Trustee shall also supply a
paper copy of any Payment Date Statement to any Person that requests it. The
Indenture Trustee shall be permitted to change the method by which Payment Date
Statements are distributed in order to make such distribution more convenient
and/or more accessible to the parties to the Basic Documents and the
Series 2005-1 Noteholders. The Indenture Trustee shall provide timely and
adequate notification to the Series 2005-1 Noteholders and the parties to the
Basic Documents of any such change.
     (c) On or before January 31 of each calendar year (or such later date as
may be allowed under the provisions of the Code and the applicable Treasury
Regulations), beginning with calendar year 2006, the Indenture Trustee shall
furnish or cause to be furnished to each Person who at any time during the
preceding calendar year was a Series 2005-1 Noteholder (or Note Owner), a
statement prepared by the Servicer containing the information which is required
to be contained in the statement to Series 2005-1 Noteholders as set forth in
paragraph (a) above, aggregated for such calendar year or the applicable portion
thereof during which such Person (or any related Note Owner) was a Series 2005-1
Noteholder, together with other information for such period as is required to be
provided by an issuer of indebtedness under the Internal Revenue Code and such
other customary information as is necessary to enable the Series 2005-1
Noteholders (or Residual Interestholder) to prepare their tax returns. Such
obligation of the Indenture Trustee shall be deemed to have been satisfied to
the extent that substantially comparable information shall be provided by the
Indenture Trustee pursuant to any requirements of the Internal Revenue Code as
from time to time in effect.
ARTICLE VI
Early Amortization Events
     Section 6.01 Additional Amortization Events.
     (a) Except as provided in Section 6.01(b), the occurrence of any of the
following events shall, immediately upon the occurrence thereof without notice
or other action on the part of the Indenture Trustee or the Series 2005-1
Noteholders, be deemed to be an Early Amortization Event solely with respect to
Series 2005-1:

-22-



--------------------------------------------------------------------------------



 



     (i) on any Determination Date, the average of the Monthly Payment Rates for
the three preceding Collection Periods is less than 25%;
     (ii) on any Determination Date, the Series 2005-1 Available Subordinated
Amount for the next Payment Date will be reduced to an amount less than the
Required Subordinated Amount on such Determination Date, after giving effect to
the distributions to be made on the next Payment Date; provided that, for the
purpose of determining whether an Early Amortization Event has occurred pursuant
to this clause (ii), any reduction of the Series 2005-1 Available Subordinated
Amount resulting from reallocations of allocable principal collections to pay
interest on the Series 2005-1 Notes in the event LIBOR is equal to or greater
than the prime rate upon which interest on the Receivables is calculated on the
applicable LIBOR Determination Date will be considered an Early Amortization
Event only if LIBOR remains equal to or greater than such prime rate for the
next 30 consecutive days following such Determination Date.
     (iii) any Servicing Default occurs;
     (iv) failure on the part of the Transferor, the Servicer or VCI, as
applicable, (a) to make any payment or deposit required by the Trust Sale and
Servicing Agreement or the Receivables Purchase Agreement, including but not
limited to any Transfer Deposit Amount or Adjustment Payment, on or before the
date occurring five Business Days after the date such payment or deposit is
required to be made therein; or (b) to deliver a Payment Date Statement on the
date required under the Trust Sale and Servicing Agreement (or within the
applicable grace period which will not exceed five Business Days); (c) to comply
with its covenant not to create any lien on a Receivable; or (d) to observe or
perform in any material respect any other covenants or agreements set forth in
the Trust Sale and Servicing Agreement or the Receivables Purchase Agreement,
which failure continues unremedied for a period of 60 days after written notice
of such failure;
     (v) any representation or warranty made by VCI in the Receivables Purchase
Agreement or by the Transferor in the Trust Sale and Servicing Agreement or any
information required to be given by the Transferor to the Indenture Trustee to
identify the Accounts proves to have been incorrect in any material respect when
made and continues to be incorrect in any material respect for a period of
60 days after written notice and as a result the interests of the Noteholders
are materially and adversely affected; provided, however, that an Early
Amortization Event shall not be deemed to occur thereunder if the Transferor has
repurchased the related Receivables or all such Receivables, if applicable,
during such 60 day period in accordance with the provisions of the Trust Sale
and Servicing Agreement;
     (vi) the occurrence of an Event of Default with respect to the
Series 2005-1 Notes and the declaration that the Series 2005-1 Notes are due and
payable pursuant to Section 5.2 of the Indenture; and
     (vii) the amount on deposit in the Excess Funding Account exceeds 30% of
the sum of the Invested Amounts (as defined in the Series Supplements for each
outstanding Series) of all outstanding Series for three consecutive
Determination Dates.

-23-



--------------------------------------------------------------------------------



 



     (b) In the case of any event described in Section 6.01(a)(iii), (iv), (v),
(vi) and (vii) above, an Early Amortization Event with respect to Series 2005-1
will be deemed to have occurred only if, after the applicable grace period
described in such clauses, either (i) the Indenture Trustee or
(ii) Series 2005-1 Noteholders holding Series 2005-1 Notes evidencing more than
50% of the aggregate unpaid principal amount of the Series 2005-1 Notes, by
written notice to the Trust, the Transferor and the Servicer (and the Indenture
Trustee, if such notice is given by Series 2005-1 Noteholders) declare that an
Early Amortization Event has occurred as of the date of such notice.
     Section 6.02 Recommencement of the Revolving Period. If any Early
Amortization Event (other than an Early Amortization Event described in
Section 5.17 of the Indenture) occurs, the Revolving Period will recommence
following receipt of (i) written confirmation by each Rating Agency (other than
Moody’s) that its rating of the Series 2005-1 Notes will not be withdrawn or
lowered as a result of such recommencement and (ii) the consent of Noteholders
evidencing more than 50% of the aggregate unpaid principal amount of the
Series 2005-1 Notes to such recommencement, provided that no other Early
Amortization Event that has not been cured or waived as described herein has
occurred and the scheduled termination of the Revolving Period has not occurred.
ARTICLE VII
Optional Redemption
     Section 7.01 Optional Redemption.
     (a) On any Payment Date occurring after the date on which the Invested
Amount of Series 2005-1 is reduced to $85,000,000 or less (which amount shall
equal 10% of the initial outstanding principal balance of the Series 2005-1
Notes), the Transferor may, at its option, direct the Trust to redeem the
Series 2005-1 Notes in whole but not in part at a price equal to the Redemption
Price for such Payment Date.
     (b) The Transferor shall give the Indenture Trustee at least 10 days’ (or
such longer period as may be required for redemptions under the Note Depository
Agreement) prior notice of the Payment Date on which the Transferor directs the
Trust to redeem the Notes and the Indenture Trustee shall provide prompt (but
not later than 10 days prior to the Payment Date on which the Transferor intends
to cause the Trust to exercise such redemption option) notice thereof to the
Noteholders. Not later than 12:00 noon, New York City time, on such Payment
Date, the Transferor shall deposit an amount equal to the sum of (i) the
Series 2005-1 Excess Funding Amount (in a maximum amount not exceeding the
Redemption Price) and (ii) the excess, if any, of the Redemption Price over the
amount calculated in clause (i) into the Collection Account in immediately
available funds. Such redemption option is subject to payment in full of the
Redemption Price. The Redemption Price shall be distributed as set forth in
Section 8.01.

-24-



--------------------------------------------------------------------------------



 



ARTICLE VIII
Final Distributions
     Section 8.01 Acquisition of Notes Pursuant to Section 10.1 of the
Indenture; Distributions pursuant to Section 7.01 of this Series Supplement or
Section 8.04 of the Indenture.
     (a) The amount to be paid by the Transferor to the Principal Distribution
Account with respect to Series 2005-1 Notes in connection with a purchase of the
Notes pursuant to Section 10.1 of the Indenture shall equal the Redemption Price
for the Payment Date on which such repurchase occurs.
     (b) With respect to the Redemption Price deposited into the Collection
Account pursuant to Sections 7.01 or 8.01 of this Series Supplement or
Section 10.1(b) of the Indenture, the Indenture Trustee shall, not later than
12:00 noon (New York City time), on the Payment Date on which such amounts are
deposited (or, if such date is not a Payment Date, on the immediately following
Payment Date): (x) deposit an amount equal to the Invested Amount on such date
into the Principal Funding Account and (y) deposit an amount equal to the sum of
(i) Monthly Interest for such Payment Date, (ii) any Monthly Interest previously
due but not distributed on a prior Payment Date, and (iii) the amount of
Additional Interest, if any, for such Payment Date and any Additional Interest
previously due but not distributed on a prior Payment Date, in the Collection
Account with such funds designated by the Indenture Trustee as being held for
the benefit of the Series 2005-1 Noteholders.
     (c) Notwithstanding anything to the contrary in this Series Supplement or
the Indenture, the entire amount deposited in the Principal Funding Account and
the Collection Account pursuant to Section 7.01 or 8.01 hereof and all other
amounts on deposit therein shall be distributed in full to the Series 2005-1
Noteholders on such date and any distribution made pursuant to paragraph
(b) above shall be deemed to be a final distribution pursuant to Section 8.4 of
the Indenture with respect to the Series 2005-1 Notes.
     Section 8.02 Disposition of Principal Receivables Pursuant to Section 5.4
of the Indenture.
     (a) In accordance with Section 5.4 of the Indenture, in the event that the
aggregate outstanding principal amount of the Series 2005-1 Notes is greater
than zero on the Series 2005-1 Stated Maturity Date (after giving effect to
deposits and distributions otherwise to be made on such Series 2005-1 Stated
Maturity Date), upon receipt of an Opinion of Counsel to the effect that its
action will not result in the Trust being characterized as an association (or a
publicly traded partnership) taxable as a corporation, the Indenture Trustee
will sell or cause to be sold Principal Receivables (or interests therein) in an
amount such that the proceeds of such sale equal the Invested Amount of, and
accrued and unpaid interest on, the Series 2005-1 Notes on such Series 2005-1
Stated Maturity Date (after giving effect to such deposits and distributions);
provided, however, in no event shall such amount exceed the sum of the Invested
Amount and the Series 2005-1 Available Subordinated Amount on the preceding
Determination Date (after giving effect to the allocations, distributions,
withdrawals and deposits to be made on the Payment Date following such
Determination Date). The net proceeds of such sale and any

-25-



--------------------------------------------------------------------------------



 



Collections on the Principal Receivables shall be paid pro rata to the
Series 2005-1 Noteholders on the Series 2005-1 Stated Maturity Date as the final
payment of the Series 2005-1 Notes (in an amount, with respect to principal, not
to exceed the Invested Amount), and the Series 2005-1 Noteholders shall not
receive any additional payments with respect to the Series 2005-1 Notes.
     (b) In accordance with Section 5.4 of the Indenture, in the event that an
Event of Default relating to the failure to make any required payment of
interest or principal on the Series 2005-1 Notes has occurred and the
Series 2005-1 Notes have been declared due and payable, on the direction of the
holders of a majority of the aggregate outstanding principal amount of the
Series 2005-1 Notes, upon receipt of an Opinion of Counsel to the effect that
its action will not result in the Trust being characterized as an association
(or publicly traded partnership) taxable as a corporation, the Indenture Trustee
will sell or cause to be sold an interest in the Receivables or certain
Receivables in an amount such that the net proceeds of such sale equal the
Invested Amount of, and accrued and unpaid interest on, the Series 2005-1 Notes
then outstanding on such date; provided, however, in no event shall such amount
exceed the sum of the Invested Amount and the Series 2005-1 Available
Subordinated Amount on the preceding Determination Date (after giving effect to
the allocations, distributions, withdrawals and deposits to be made prior to
such date). The net proceeds of such sale will be paid pro rata to the
Series 2005-1 Noteholders in an amount up to the Invested Amount of and accrued
and unpaid interest on the Series 2005-1 Notes and the Series 2005-1 Noteholders
shall not receive any additional payments with respect to the Series 2005-1
Notes.
ARTICLE IX
Other Series Provisions
     Section 9.01 Additional Covenants. Except for the conveyance hereunder to
the Indenture Trustee, the Issuer shall not sell, pledge, assign or transfer to
any other Person any rights it might have to funds on deposit in the Reserve
Account, the Principal Funding Account, the Excess Funding Account or Investment
Proceeds with respect thereto.
     Section 9.02 Tax Treatment. The Issuer has entered into the Agreement and
this Series Supplement and the Series 2005-1 Notes have been issued with the
intention that the Series 2005-1 Notes will qualify under applicable tax law as
indebtedness of the Issuer secured by the Trust assets attributable to the
Series 2005-1 Notes. The Issuer, each Beneficiary and each Series 2005-1
Noteholder and Note Owner, by the acceptance of its Series 2005-1 Note or
Book-Entry Note, as applicable, agrees to treat the Series 2005-1 Notes as
indebtedness of the Issuer secured by the Trust assets attributable to the
Series 2005-1 Notes, for Federal income taxes, state and local income,
franchise, single business taxes and/or value added taxes and any other taxes
imposed on or measured by income in whole or in part.
     Section 9.03 ERISA. By its acquisition of a Series 2005-1 Note (or interest
therein), each purchaser and transferee shall be deemed to represent and warrant
that either (a) it is not (and throughout the period it holds such Note will not
be) and is not acting on behalf of (and throughout the period it holds such Note
will not be acting on behalf of) (i) an “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is subject to Title I of ERISA, (ii) a “plan” as defined in
Section 4975

-26-



--------------------------------------------------------------------------------



 



of the Code, (iii) an entity deemed to hold the plan assets of any of the
foregoing or (iv) another plan subject to a law that is similar to Title I of
ERISA or Section 4975 of the Code or (b) the acquisition, holding and
disposition of such Note (or interest therein) will not result in a nonexempt
prohibited transaction under ERISA, Section 4975 of the Code or any similar
applicable law.
ARTICLE X
Miscellaneous Provisions
     Section 10.01 Ratification of Agreement. As supplemented by this
Series Supplement, the Agreement is in all respects ratified and confirmed and
the Agreement as so supplemented by this Series Supplement shall be read, taken
and construed as one and the same instrument.
     Section 10.02 Counterparts. This Series Supplement may be executed in two
or more counterparts (and by different parties on separate counterparts) each of
which shall be an original, but all of which together shall constitute one and
the same instrument.
     Section 10.03 Dealer Concentrations. So long as this Series 2005-1 shall be
outstanding, on the last day of each Collection Period, the Servicer shall
determine whether there is an Overconcentration Amount that is greater than
zero, and if so, by how much. The Servicer shall promptly provide the Indenture
Trustee a report setting forth the basis for such determination. The Indenture
Trustee upon request from any Rating Agency will make such report available to
such Rating Agency.
     Section 10.04 Choice of Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF OR OF ANY OTHER JURISDICTION, OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.
     Section 10.05 Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Series Supplement, any documents executed and delivered in
connection herewith or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

-27-



--------------------------------------------------------------------------------



 



     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Appendix B to the Trust Sale and Servicing
Agreement; and
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
[Remainder of Page Intentionally Left Blank]

-28-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Series Supplement
to be duly executed by their respective officers as of the day and year first
above written.

              VOLKSWAGEN CREDIT AUTO MASTER OWNER TRUST
 
            By: The Bank of New York (Delaware), not in its individual capacity,
but solely as Owner Trustee  
 
  By:   /s/ Kristine K. Gullo
 
       
 
      Name: Kristine K. Gullo
Title: Vice President
 
            VW CREDIT, INC., as Servicer
 
       
 
  By:   /s/ David Schulz
 
       
 
      Name: David Schulz
 
      Title: Treasurer
 
       
 
  By:   /s/ LeSha Thorpe
 
       
 
      Name: LeSha Thorpe
 
      Title: Assistant Treasurer
 
            JPMORGAN CHASE BANK, N.A.,
as Indenture Trustee
 
       
 
  By:   /s/ James P. Bowden
 
       
 
      Name: James P. Bowden
 
      Title: Assistant Treasurer

Series 2005-1 Supplement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SERIES 2005-1 NOTE
     UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
     THE PRINCIPAL OF THIS NOTE MAY BE PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME
MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

A-1



--------------------------------------------------------------------------------



 



REGISTERED   Initial     Principal Balance:1     $[          ]       Note No. R-
              CUSIP NO. [          ]

VOLKSWAGEN CREDIT AUTO MASTER OWNER TRUST
FLOATING RATE AUTO DEALER LOAN
BACKED NOTES, SERIES 2005-1
     Volkswagen Credit Auto Master Owner Trust, a Delaware statutory trust
(herein referred to as the “Issuer”), for value received, hereby promises to pay
to Cede & Co., or registered assigns, the principal sum of [       ] MILLION
DOLLARS, on the earlier of the July 2010 Payment Date (the “Series 2005-1 Stated
Maturity Date”) and the Redemption Date, if any, pursuant to Section 10 of the
Indenture (referred to on the reverse side hereof), unless principal on the
Notes is partially payable on a Payment Date earlier than the Series 2005-1
Stated Maturity Date and the Redemption Date on such payment date pursuant to
Section 4.06 of the Series 2005-1 Supplement, dated as of August 11, 2005 (the
“Series Supplement”), among the Issuer, VW Credit, Inc., as Servicer (the
“Servicer” or “VCI”), and JPMorgan Chase Bank, N.A., a national banking
association, as Indenture Trustee (the “Indenture Trustee”). The Issuer will pay
interest on this Note at the Note Rate, on each Payment Date until the principal
of this Note is paid or made available for payment, on the principal amount of
this Note outstanding on the close of business on the day preceding such Payment
Date, subject to certain limitations contained in Section 4.02 of the Series
Supplement and Article 4 of the Trust Sale and Servicing Agreement (referred to
on the reverse side hereof). Interest on this Note will accrue for each Payment
Date from the most recent Payment Date on which interest has been paid to but
excluding the then current Payment Date or, if no interest has yet been paid,
from the Closing Date. Interest will be computed on the basis of actual days
elapsed and a 360-day year. Such principal of and interest on this Note shall be
paid in the manner specified in the Series Supplement and the Trust Sale and
Servicing Agreement.
     Capitalized terms used but not defined herein are defined in Appendix A of
the Trust Sale and Servicing Agreement, and, if not therein, then in the
Series Supplement.
     The Notes are secured by certain assets of the Issuer consisting primarily
of a revolving pool of receivables (the “Receivables”) arising under automobile
dealer revolving floorplan financing agreements with retail automobile dealers
to finance their inventory of new and used automobile and light-duty trucks (the
“Accounts”). This note (the “Note”) does not represent an interest in, or
obligation of, Volkswagen Dealer Finance, LLC (the “Transferor” or “VDF”), VCI,
Volkswagen AG, Volkswagen of America, Inc. or any affiliate thereof other than
the Trust.
 

1  Denominations of $1,000 and integral multiples of $1,000 in excess thereof.

A-1



--------------------------------------------------------------------------------



 



     Unless the certificate of authentication hereon has been executed by or on
behalf of the Indenture Trustee, by manual signature, this Note shall not be
entitled to any benefit under the Indenture, the Series 2005-1 Supplement or the
Trust Sale and Servicing Agreement or be valid for any purpose.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
PRINCIPALS OF CONFLICTS OF LAW THEREOF OR ANY OTHER JURISDICTION, OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

A-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Transferor has caused this Note to be duly
executed.

              VOLKSWAGEN CREDIT AUTO MASTER OWNER TRUST
 
            By: The Bank of New York (Delaware), not in its individual capacity
but solely as the Owner Trustee
 
       
 
  By:    
 
       
 
      Name:

 
      Title:

Dated:  _______________

 



--------------------------------------------------------------------------------



 



INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Notes described in the within-mentioned the Indenture.
JPMORGAN CHASE BANK, N.A.,
as Indenture Trustee

         
by
       
 
 
 
   
 
  Authorized Officer    

 



--------------------------------------------------------------------------------



 



REVERSE OF NOTE
     This certifies that Cede & Co. (the “Series 2005-1 Noteholder”) is the
registered owner of the Note which is secured by certain assets of the
VOLKSWAGEN CREDIT AUTO MASTER OWNER TRUST (the “Trust”) created by an Amended
and Restated Trust Agreement, dated as of August 11, 2005, between VDF and The
Bank of New York (Delaware), as Owner Trustee (the “Owner Trustee”). The Notes
are issued pursuant to an Amended and Restated Indenture, dated as of August 11,
2005 (the “Indenture”), between the Trust and JPMorgan Chase Bank, N.A., as
Indenture Trustee (the “Indenture Trustee”) and are subject to the terms of the
Indenture, the Amended and Restated Trust Sale and Servicing Agreement, dated as
of August 11, 2005 (the “Trust Sale and Servicing Agreement”), among VCI, VDF
and the Issuer and the Series 2005-1 Supplement, dated as of August 11, 2005
(the “Series Supplement”), among the Issuer, VCI and the Indenture Trustee.
     The corpus of the Trust includes the Issuer’s right, title and interest in,
to and under (a) all Receivables, all Collateral Security with respect thereto,
all monies due or to become due thereon (including all interest thereon accruing
after the Initial Cut-Off Date, whether paid or payable) and all amounts
received with respect thereto and all proceeds thereof (including “proceeds” as
defined in Section 9-102 of the UCC) and Recoveries, existing in Accounts on the
Initial Cut-Off Date, generated in the Accounts after the Initial Cut-Off Date
and Receivables existing in or generated in any Accounts designated to the Trust
on any Addition Date; (b) the Trust Sale and Servicing Agreement (including the
rights of VDF under the Receivables Purchase Agreement assigned to the Issuer
pursuant to the Trust Sale and Servicing Agreement); (c) all Collections;
(d) all funds and investments on deposit in the Trust Accounts; (e) any
Enhancement issued for a Series or Class of Notes; (f) a security interest in
the Vehicles; and (g) any proceeds of the foregoing (collectively, the
“Collateral”).
     The Receivables consist of advances made directly or indirectly by VCI to
domestic automobile and/or light duty truck dealers franchised by Volkswagen of
America, Inc. or other automobile and/or light duty truck manufacturers.
     The Issuer may issue one or more additional series of Notes in accordance
with the terms and conditions authorized by or pursuant to a Series Supplement.
The additional series of Notes will be secured by certain of the Trust Assets.
     This Note is issued under and is subject to the terms, provisions and
conditions of the Trust Sale and Servicing Agreement, Indenture and the
Series Supplement to which, as each may be amended and supplemented from time to
time, the Noteholder by virtue of the acceptance hereof assents and is bound.
Although a summary of certain provisions of the Trust Sale and Servicing
Agreement, Indenture and Series Supplement are set forth below, this Note does
not purport to summarize the Trust Sale and Servicing Agreement, Indenture or
Series Supplement and reference is made to the Trust Sale and Servicing
Agreement, Indenture and Series Supplement for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Indenture Trustee. A copy of the
Trust Sale and Servicing Agreement, Indenture and Series Supplement (without
schedules and exhibits) may be requested from the Indenture Trustee by writing
to the Indenture Trustee at JPMorgan Chase Bank, N.A., 4 New York Plaza, 6th
Floor, New York, New York

A-5



--------------------------------------------------------------------------------



 



10004, Attention: Global Corporate Trust Services. To the extent not defined
herein, the capitalized terms used herein have the meanings ascribed to them in
the Trust Sale and Servicing Agreement or the Series Supplement. In the event of
any conflict between this Note, on the one hand, and the Indenture, the Trust
Sale and Servicing Agreement or the Series Supplement on the other hand, the
Indenture, the Trust Sale and Servicing Agreement or such Series Supplement
shall control.
     The Transferor has entered into the Trust Sale and Servicing Agreement and
the Series Supplement and the Notes have been (or will be) issued with the
intention that the Notes will qualify under applicable law as indebtedness of
the Transferor secured by the Receivables. The Transferor, each Beneficiary and
each Noteholder and Note Owner, by the acceptance of its Note or Book-Entry
Note, as applicable, agrees to treat the Notes as indebtedness of Transferor
secured by the Receivables for Federal income taxes, state and local income,
franchise, single business taxes and/or value added taxes and any other taxes
imposed on or measured by income in whole or in part.
     On each Payment Date, the Indenture Trustee shall distribute to each
Noteholder at the close of business on the day preceding such Payment Date (each
a “Record Date”) such Noteholder’s pro rata share of such amounts on deposit in
the Collection Account and any Series Account are payable in respect of Notes
pursuant to the Trust Sale and Servicing Agreement and Series Supplement.
Distributions with respect to this Note will be made by the Indenture Trustee by
check mailed to the address of the Noteholder of record appearing on the Note
Register without the presentation or surrender of this Note or the making of any
notation thereon (except for the final distribution in respect of this Note)
except that with respect to Notes registered in the name of a Depository,
including Cede & Co., the nominee for DTC, distributions will be made in
immediately available funds. Final payment of this Note will be made only upon
presentation and surrender of this Note at the office or agency specified in the
notice of final distribution delivered by the Indenture Trustee to the
Noteholder in accordance with the Indenture.
     On the Payment Date occurring after the date on which the Invested Amount
of Series 2005-1 is reduced to $85,000,000 or less (which amount shall equal 10%
of the initial outstanding principal balance of the Series 2005-1 Notes), the
Transferor may, at its option, subject to the condition set forth in
Section 7.01 of the Series Supplement, direct the Trust to redeem the Series
2005-1 Notes in whole or in part. The purchase price will be equal to the
Redemption Price for such Payment Date (as defined in the Series Supplement).
     This Note does not represent an obligation of, or an interest in Volkswagen
AG, Volkswagen of America, Inc., the Transferor, the Servicer, or any affiliate
of any of them and is not insured or guaranteed by any governmental agency or
instrumentality. This Note is limited in right of payment to certain Collections
with respect to the Receivables (and certain other amounts), all as more
specifically set forth herein and in the Trust Sale and Servicing Agreement and
Series Supplement.
     Each of the Trust Sale and Servicing Agreement and the Indenture may be
amended, amended and restated, modified or supplemented from time to time in
accordance with the terms and conditions set forth therein.

A-6



--------------------------------------------------------------------------------



 



     As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Note is registrable in the Note Register of the Note
Registrar upon surrender of this Note for registration of transfer at the office
or agency maintained by the Note Registrar in New York, New York, accompanied by
a written instrument of transfer in form satisfactory to the Note Registrar duly
executed by the Holder hereof or such Holder’s attorney duly authorized, and
thereupon one or more new Notes of authorized denominations evidencing the same
aggregate fractional undivided interest will be issued to the designated
transferee or transferees.
     By its acquisition of this Note (or interest therein), each Holder shall be
deemed to represent and warrant that either (a) it is not (and throughout the
period it holds such Note will not be) and is not acting on behalf of (and
throughout the period it holds such Note will not be acting on behalf of) (i) an
“employee benefit plan” as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is subject to Title I of
ERISA, (ii) a “plan” as defined in Section 4975 of the Code, (iii) an entity
deemed to hold the plan assets of any of the foregoing or (iv) another plan
subject to a law that is similar to Title I of ERISA or Section 4975 of the Code
or (b) the acquisition, holding and disposition of such Note (or interest
therein) will not result in a nonexempt prohibited transaction under ERISA,
Section 4975 of the Code or any similar applicable law.
     The Notes are issuable only as registered Notes without coupons in
denominations specified in the Indenture.
     As provided in the Indenture and subject to certain limitations therein set
forth, Notes are exchangeable for new Notes of a like Series and class and
aggregate principal amount as requested by the Noteholder surrendering such
Notes. No service charge may be imposed for any such exchange but Indenture
Trustee may require payment of sums sufficient to cover a tax or other
governmental charge that may be imposed in connection therewith.
     The Servicer, the Indenture Trustee, the Transferor and the Note Registrar
and any agent of any of them, may treat the person in whose name this Note is
registered as the owner hereof for all purposes, and neither the Servicer nor
the Indenture Trustee, the Transferor and Note Registrar, nor any agent any of
them, shall be affected by notice to the contrary except in certain
circumstances described in the Indenture.

A-7



--------------------------------------------------------------------------------



 



ASSIGNMENT
Social Security or other identifying number of assignee
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
 
(name and address of assignee)
the within note and all rights thereunder, and hereby irrevocably constitutes
and appoints _________, attorney, to transfer said note on the books kept for
registration thereof, with full power of substitution in the premises.

             
Dated:
           
 
           
 
          Signature Guaranteed:
 
           
 
           

 

(*)   NOTE: The signature to this assignment must correspond with the name of
the registered owner as it appears on the reverse of the within Note in every
particular, without alternation, enlargement or any change whatsoever.

A-8